DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claims 19-22, 24-27 and 29-30.

Specification
3.	The disclosure is objected to because of the following informalities:
	In page 12, line 15, of the specification, “block 305” is not shown in Fig. 3. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships is how the limitations “correlating the vertical formation data with the near-wellbore horizontal formation data to create horizontally adjusted formation data to 
6.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships is how the limitations “correlating the vertical formation data with the near-wellbore horizontal formation data to create horizontally adjusted formation data to describe the geological formations in the vertical direction beyond the wellbore instrument range, along the horizontal or deviated direction” and “receiving hydraulic fracture geometry data that describes actual hydraulic fracture geometry” are related to each other? Are these limitations performed separately and independently from each other or the receiving of the hydraulic fracture geometry data are based on the correlation of the vertical formation data with the near-wellbore horizontal formation data to create horizontally adjusted formation data to describe the geological formations in the vertical direction beyond the 

5.	Claims 23 and 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships is how the limitations “correlating the vertical formation data with the near-wellbore horizontal formation data to create horizontally adjusted formation data to describe the geological formations in the vertical direction beyond the wellbore instrument range, along the horizontal or deviated direction” and “receiving hydraulic fracture geometry data that describes actual hydraulic fracture geometry” are related to each other? Are these limitations performed separately and independently from each other or the receiving of the hydraulic fracture geometry data are based on the correlation of the vertical formation data with the near-wellbore horizontal formation data to create horizontally adjusted formation data to describe the geological formations in the vertical direction beyond the wellbore instrument range, along the horizontal or deviated direction.  Therefore, this missing relationship between these limitations made the claims to be indefinite.
Allowable Subject Matter

7.	Claims 1-18, 23 and 28 would be allowed if the 35 USC 112(b) is overcome.
Regarding claim 1, none of the prior art of record anticipates or renders obvious a computer-implemented method for modeling a reservoir, said method includes the steps of: correlating the vertical formation data with the near-wellbore horizontal formation data to create horizontally adjusted formation data to describe the geological formations in the vertical direction beyond the wellbore instrument range, along the horizontal or deviated direction; receiving hydraulic fracture geometry data that describes actual hydraulic fracture geometry; and limiting a described geometry of the geological formations to the actual hydraulic fracture geometry to provide an accurate estimation of usable reservoir, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claim 18, none of the prior art of record anticipates or renders obvious a non-transitory computer readable storage medium and one or more computer programs embedded therein, the computer programs comprising instructions executable by a computer system, the instructions comprising: correlating the vertical formation data with the near-wellbore horizontal formation data to create horizontally adjusted formation data to describe the geological formations in the vertical direction beyond the wellbore instrument range, along the horizontal or deviated direction; receiving hydraulic fracture geometry data that describes actual hydraulic fracture geometry; and limiting a described geometry of the geological formations to the actual hydraulic fracture geometry to provide an accurate estimation of usable reservoir, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Regarding claim 23, none of the prior art of record anticipates or renders obvious a system, comprising: a computer configured to execute computer readable instructions, 

Prior art
8.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Horne et al. [‘251] disclose a method for acquiring sonic data in two or more deviated wells spanning similar formations (e.g., a layer of a formation); establishing a depth correspondence between the two or more wells by correlating isotropic formation properties (e.g., from neutron logs, gamma-ray logs, etc.). A vertical well and a deviated well with a bend portion with deviations greater than about 40 degrees to about 90 degrees (e.g., including data for about 45 degrees and data for additional, greater angles), both within a formation, a correspondence in depth for the two wells may be established between by correlating one or more appropriate log properties. In such an example, sonic data from the vertical well at a single depth can be combined with sonic data from the deviated well at a corresponding depth in the formation. These combined sonic data (e.g., sonic measurements as to waves) can be used to estimate elastic properties of the 
Zhang et al. [‘924] disclose methods for utilizing formation characterization techniques that may involve the determination of true stratigraphic thickness in three dimensions (TST3D) from data obtained from wellbore logs and other structural information acquired during vertical, horizontal, or slant drilling to generate three-dimensional stratigraphic and structural models. TST3D may be calculated from a defined reference surface that may or may not be faulted. The proposed TST3D calculation may be used as a depth reference framework that is analogous to total vertical depth (TVD) and the measured depth (MD), to correlate logs in horizontal wells. For example, TST3D may allow the identification of faults cut by deviated or horizontal wellbores by comparing the log measurements from TST3D against MD or THL in some embodiments.
Marza et al. [‘634] disclose method for structure modeling of a formation penetrated by multiple wells includes obtaining borehole dips from borehole measurements; filtering the borehole dips based on a dip sequence analysis; computing structural dips based on the filtered dips; computing structural delineation by using the structural dips; projecting the structural dips to horizon point sets based on the structural delineation; and generating stratigraphic surfaces by mapping the projected horizon point sets. Well to well correlation 
   
 Contact information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857